      Case 2:19-cv-04950-DGC Document 1 Filed 08/13/19 Page 1 of 16




 1   Aaron D. Radbil (to seek admission pro hac vice)
     Greenwald Davidson Radbil PLLC
 2   401 Congress Avenue, Suite 1540
 3   Austin, Texas 78701
     (512) 803-1578
 4   (561) 961-5684 (Fax)
 5   aradbil@gdrlawfirm.com

 6   Counsel for Plaintiffs and the proposed classes
 7
                              UNITED STATES DISTRICT COURT
 8                             FOR THE DISTRICT OF ARIZONA
 9
     Janelle Cristales and Marianna    )
10   Carvajal, on behalf of themselves and
                                       )               Civil Action No.:
     others similarly situated,        )
11
                                       )
12               Plaintiffs,           )               Jury Trial Demanded
                                       )
13   v.                                )
14                                     )
     The Scion Group, LLC,             )
15                                     )
16               Defendant.            )
     _________________________________ )
17
                                CLASS ACTION COMPLAINT
18
                                      Nature of this Action
19
20         1.     Janelle Cristales and Marianna Carvajal (“Plaintiffs”) bring this class action
21   against The Scion Group, LLC (“Defendant”), under the Telephone Consumer Protection
22   Act (“TCPA”).
23         2.     Upon information and good faith belief, Defendant routinely violates 47
24   U.S.C. § 227 by using an automatic telephone dialing system to deliver non-emergency
25   text messages to telephone numbers assigned to a cellular telephone service without prior
26   express consent.
27         3.     Upon information and good faith belief, Defendant routinely violates 47
28   U.S.C. § 227(c)(5) by using an automatic telephone dialing system to deliver non-
      Case 2:19-cv-04950-DGC Document 1 Filed 08/13/19 Page 2 of 16



 1   emergency advertising and marketing text messages to telephone numbers assigned to a
 2   cellular telephone service without prior express written consent.
 3                                    Jurisdiction and Venue
 4          4.     This Court has subject matter jurisdiction under 47 U.S.C. §§ 227(b)(3),
 5   (c)(5), and 28 U.S.C. § 1331.
 6          5.     Venue is proper before this Court under 28 U.S.C. § 1391(b) as a significant
 7   portion of the transactions giving rise to this action occurred in Maricopa County, Arizona.
 8                                              Parties
 9          6.     Plaintiffs are natural persons who at all relevant times resided in Tempe,
10   Arizona.
11          7.     Defendant is a limited liability corporation based in Chicago, Illinois, which
12   operates residential communities in 53 campus markets across the country, including in
13   Tempe, Arizona.
14                                       Factual Allegations
15          8.     Ms. Cristales is, and has been at all times relevant to this action, the regular
16   and sole user of her cellular telephone number— (909) 656-XXXX.
17          9.     Ms. Carvajal is, and has been at all times relevant to this action, the regular
18   and sole user of her cellular telephone number— (909) 957-XXXX.
19          10.    At all relevant times, Plaintiffs resided in the Cottages of Tempe, a residential
20   property owned by Defendant.
21          11.    On March 6, 2019, Defendant, d/b/a UH Denver, and d/b/a the Cottages of
22   Tempe, placed advertising and marketing text messages to Ms. Cristales’s cellular
23   telephone number.
24          12.    Specifically, Ms. Cristales received a text message from short code 474-64
25   stating that the sender was “UH Denver,” along with a text message from the “Cottages of
26   Tempe.”
27
28



                                                   2
      Case 2:19-cv-04950-DGC Document 1 Filed 08/13/19 Page 3 of 16



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11   See Exhibit A at 1.
12          13.    On March 7, 2019, Defendant, d/b/a the Woods of San Marcos, and d/b/a the
13   Cottages of Tempe, placed advertising and marketing text messages to Ms. Cristales’s
14   cellular telephone number.
15          14.    Specifically, Ms. Cristales received a text message from the “Woods of San
16   Marcos” along with a text message from the “Cottages of Tempe. See id. at 1-2.
17          15.    Each of these four text messages included an opt-out provision, stating “[t]o
18   opt out of future messages reply STOP” or “STOP2End.” Id.
19          16.    After receiving the fourth unsolicited text message from Defendant, Ms.
20   Cristales responded “STOP.” Id. at 2.
21          17.    Defendant automatically responded to the “STOP” opt-out instruction, and
22   stated that Ms. Cristales “[is] now opted out of the Woods of San Marcos TXT program.
23   Reply ‘STOPALL’ to opt-out of ALL programs.” Id. at 2.
24          18.    The following day, on March 8, 2019, Defendant, d/b/a The Republic, and
25   d/b/a the Cottages of Tempe, placed advertising and marketing text messages to Ms.
26   Cristales’s cellular telephone number.
27          19.    Specifically, Ms. Cristales received a text message from “The Republic”
28   along with a text message from the “Cottages of Tempe.” Id. at 3.



                                                 3
      Case 2:19-cv-04950-DGC Document 1 Filed 08/13/19 Page 4 of 16



 1          20.    On March 16, 2019, Ms. Cristales received two more text messages from
 2   Defendant, d/b/a the Cottages of Tempe, advertising leasing specials and reiterating that
 3   Ms. Cristales was opted into receiving these text messages. Id. at 4.
 4          21.    On March 20, 2019, Ms. Cristales received two more text messages from
 5   Defendant, d/b/a the Cottages of Tempe, advertising additional leasing specials and
 6   reiterating that Ms. Cristales was opted into receiving these text messages. Id. at 4.
 7          22.    That same day, Ms. Cristales responded “STOP.” Id. at 5.
 8          23.    Defendant automatically responded to the “STOP” opt-out instruction, and
 9   stated that Ms. Cristales “[is] now opted out of The Cottages o… TXT program. Reply
10   ‘STOP EM’ 2end EMERGENCY alerts, ‘STOPALL’ to opt-out of ALL programs.” Id.
11          24.    Ms. Cristales then responded “STOP ALL.” Id. at 6.
12          25.    Defendant automatically responded to the “STOP ALL” opt-out instruction,
13   and stated that “[y]ou have been opted out of all subscription messages from 47464,” which
14   was the short code associated with all of Defendant’s text messages. Id.
15          26.    Despite these acknowledgements of Ms. Cristales’s opt-out requests,
16   Defendant continued to send advertising and marketing text messages to Ms. Cristales’s
17   cellular telephone number.
18          27.    In fact, Defendant delivered three additional text messages to Ms. Cristales’s
19   cellular telephone number, related to the solicitation of new leases at The Cottages of
20   Tempe. Id. at 7.
21          28.    In total, Ms. Cristales received approximately 16 unsolicited text messages
22   from Defendant, 13 of which were advertising and marketing messages, and three of which
23   were acknowledgements of Ms. Cristales’s attempts to opt out of receiving additional text
24   message solicitations. See generally id.
25          29.    At the same time, Ms. Carvajal received materially identical messages from
26   Defendant d/b/a its various properties.
27
28



                                                   4
      Case 2:19-cv-04950-DGC Document 1 Filed 08/13/19 Page 5 of 16



 1          30.    On March 6, 2019, Ms. Carvajal also received a text message from short code
 2   474-64 stating that the sender was “UH Denver,” along with a text message from the
 3   “Cottages of Tempe”:
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16   See Exhibit B at 1.
17          31.    That same day, Ms. Carvajal responded “STOP.” Id.
18          32.    Defendant automatically responded to the “STOP” opt-out instruction, and
19   stated that Ms. Carvajal “[is] now opted out of the UH Denver TXT program. Reply ‘STOP
20   EM’ 2end EMERGENCY alerts. Msg&Data Rates May Apply.” Id.
21          33.    Defendant did not acknowledge her opt-out request with respect to the text
22   message from the Cottages of Tempe. See id.
23          34.    On March 7, 2019, Ms. Carvajal received a text message from the “Woods
24   of San Marcos” along with a text message from the “Cottages of Tempe.” See id. at 2.
25          35.    Each of these four text messages included an opt-out provision, stating “[t]o
26   opt out of future messages reply STOP” or “STOP2End.” Id. at 1-2.
27          36.    That same day, Ms. Carvajal responded “STOP.” Id. at 2.
28



                                                 5
      Case 2:19-cv-04950-DGC Document 1 Filed 08/13/19 Page 6 of 16



 1          37.    The following day, on March 8, 2019, Ms. Carvajal received a text message
 2   from “The Republic” along with a text message from the “Cottages of Tempe. Id. at 3.
 3          38.    That same day, Ms. Carvajal responded “STOP.” Id.
 4          39.    Defendant automatically responded to the “STOP” opt-out instruction, and
 5   stated that Ms. Carvajal “[is] now opted out of the The Republic TXT program. Reply
 6   ‘STOP EM’ 2end EMERGENCY alerts, ‘STOPALL’ to opt-out of ALL programs.
 7   Msg&Data Rates May Apply.” Id.
 8          40.    Defendant did not acknowledge her opt-out request with respect to the text
 9   message from the Cottages of Tempe. See id.
10          41.    On March 16, 2019, Ms. Carvajal received two more text messages from the
11   Cottages of Tempe, advertising leasing specials and reiterating that Ms. Carvajal was opted
12   into receiving these text messages. Id. at 4.
13          42.    Again, that same day, Ms. Carvajal responded “STOP.” Id.
14          43.    Defendant automatically responded to the “STOP” opt-out instruction, and
15   stated that Ms. Carvajal “[is] now opted out of the The Cottages of Tempe TXT program.
16   Reply ‘STOP EM’ 2end EMERGENCY alerts. Msg&Data Rates May Apply.” Id.
17          44.    Then, on March 20, 2019, Ms. Carvajal received two more text messages
18   from the Cottages of Tempe, advertising leasing specials and once again reiterating that
19   Ms. Carvajal was opted into receiving these text messages. Id. at 5.
20          45.    Yet again, that same day, Ms. Carvajal responded “STOP.” Id.
21          46.    Defendant automatically responded to the “STOP” opt-out instruction, and
22   stated that Ms. Carvajal “[is] now opted out of the The Cottages of Tempe TXT program.
23   Reply ‘STOP EM’ 2end EMERGENCY alerts, ‘STOPALL’ to opt-out of ALL programs.
24   Msg&Data Rates May Apply.” Id.
25          47.    In total, Ms. Carvajal received approximately 15 unsolicited text messages
26   from Defendant, ten of which were advertising and marketing messages, and five of which
27   were acknowledgements of Ms. Carvajal’s attempts to opt out of receiving additional text
28   message solicitations. See generally id.



                                                     6
         Case 2:19-cv-04950-DGC Document 1 Filed 08/13/19 Page 7 of 16



 1            48.   Every text message sent to Plaintiffs from short code 474-64 was an
 2   advertising or marketing message sent on behalf of a property owned and operated by
 3   Defendant: UH Denver, Cottages of Tempe, The Republic, and Woods of San Marcos. 1
 4            49.   Plaintiffs did not provide Defendant with prior express consent to send text
 5   messages to their cellular telephone numbers by using an automatic telephone dialing
 6   system.
 7            50.   Plaintiffs did not provide Defendant with prior express written consent to
 8   send text messages to their cellular telephone numbers by using an automatic telephone
 9   dialing system.
10            51.   Ms. Cristales’s mother and two of Plaintiffs’ roommates also received
11   similar—if not identical—text messages from Defendant, all without providing prior
12   express consent, or prior express written consent.
13            52.   Defendant’s lease agreement for The Cottages of Tempe does not contain
14   any clause requiring Plaintiffs’ consent to receive text message solicitations.
15            53.   Alternatively, Plaintiffs repeatedly revoked any consent to receive text
16   messages from Defendant by following the opt-out procedures Defendant outlined through
17   its text messages at issue.
18            54.   Upon information and good faith belief, and in light of the frequency,
19   number, nature, and character of the text messages at issue, Defendant placed its text
20   messages to Plaintiffs’ cellular telephone numbers by using an automatic telephone dialing
21   system.
22            55.   Upon information and good faith belief, and in light of the frequency,
23   number, nature, and character of the text messages at issue, Defendant placed its text
24   messages to Plaintiffs’ cellular telephone numbers by using “equipment which has the
25   capacity—(1) to store numbers to be called or (2) to produce numbers to be called, using a
26   random or sequential number generator—and to dial such numbers automatically (even if
27
28
     1
              See generally http://thesciongroup.com/communities/ (last visited August 13,
     2019).


                                                  7
      Case 2:19-cv-04950-DGC Document 1 Filed 08/13/19 Page 8 of 16



 1   the system must be turned on or triggered by a person).” Marks v. Crunch San Diego, LLC,
 2   904 F.3d 1041, 1053 (9th Cir. 2018).
 3          56.    Upon information and good faith belief, Defendant placed its text messages
 4   to Plaintiffs’ cellular telephone numbers for non-emergency purposes.
 5          57.    Upon information and good faith belief, Defendant placed its text messages
 6   to Plaintiffs’ cellular telephone numbers voluntarily.
 7          58.    Upon information and good faith belief, Defendant placed its text messages
 8   to Plaintiffs’ cellular telephone numbers under its own free will.
 9          59.    The purpose of the text messages that Defendant sent to Plaintiffs’ cellular
10   telephone numbers was to advertise and market Defendant’s business.
11          60.    Upon information and good faith belief, Defendant had knowledge that it
12   was using an automatic telephone dialing system to place its text messages to Plaintiffs’
13   cellular telephone numbers.
14          61.    Plaintiffs suffered actual harm as a result Defendant’s text messages in that
15   they suffered an invasion of privacy, an intrusion into their lives, and a private nuisance.
16          62.    Upon information and good faith belief, Defendant, as a matter of pattern and
17   practice, uses an automatic telephone dialing system to send text messages, absent prior
18   express consent, to telephone numbers assigned to a cellular telephone service.
19          63.    Upon information and good faith belief, Defendant, as a matter of pattern and
20   practice, uses an automatic telephone dialing system to send advertising and marketing text
21   messages, absent prior written express consent, to telephone numbers assigned to a cellular
22   telephone service.
23                                    Class Action Allegations
24          64.    Plaintiffs bring this action under Federal Rule of Civil Procedure 23, and as
25   representatives of the following classes:
26
            Telemarketing Class: All persons throughout the United States (1) to whom
27          The Scion Group, LLC delivered, or caused to be delivered, an advertisement
            or telemarketing text message, (2) directed to a number assigned to a cellular
28          telephone service, (3) by using an automatic telephone dialing system, (4)


                                                   8
      Case 2:19-cv-04950-DGC Document 1 Filed 08/13/19 Page 9 of 16



 1          within four years preceding the date of this complaint through the date of
            class certification.
 2
            Revocation Class: All persons throughout the United States (1) to whom The
 3          Scion Group, LLC delivered, or caused to be delivered, a text message, (2)
 4          directed to a number assigned to a cellular telephone service, (3) by using an
            automatic telephone dialing system, (4) within four years preceding the date
 5          of this complaint through the date of class certification, (5) after the recipient
 6          texted “STOP” or “STOP ALL”.
 7          65.     Excluded from the Classes are Defendant, Defendant’s officers and directors,
 8   members of their immediate families and their legal representatives, heirs, successors, or
 9   assigns, and any entity in which Defendant has or had a controlling interest.
10          66.     Upon information and belief, the members of the Classes are so numerous
11   that joinder of all of them is impracticable.
12          67.     The exact number of the members of the Classes are unknown to Plaintiffs
13   at this time, and can be determined only through appropriate discovery.
14          68.     The members of the Classes are ascertainable because the Classes are defined
15   by reference to objective criteria.
16          69.     In addition, the members of the Classes are identifiable in that, upon
17   information and belief, their telephone number, names, and addresses can be identified in
18   business records maintained by Defendant and by third parties.
19          70.     Plaintiffs’ claims are typical of the claims of the members of the Classes.
20          71.     As it did for all members of the Classes, Defendant used an automatic
21   telephone dialing system to deliver text messages to Plaintiffs’ cellular telephone numbers.
22          72.     Plaintiffs’ claims, and the claims of the members of the Classes, originate
23   from the same conduct, practice, and procedure on the part of Defendant.
24          73.     Plaintiffs’ claims are based on the same theories as are the claims of the
25   members of the Classes.
26          74.     Plaintiffs suffered the same injuries as the members of the Classes.
27          75.     Plaintiffs will fairly and adequately protect the interests of the members of
28   the Classes.



                                                     9
      Case 2:19-cv-04950-DGC Document 1 Filed 08/13/19 Page 10 of 16



 1          76.    Plaintiffs’ interests in this matter are not directly or irrevocably antagonistic
 2   to the interests of the members of the Classes.
 3          77.    Plaintiffs will vigorously pursue the claims of the members of the Classes.
 4          78.    Plaintiffs have retained counsel experienced and competent in class action
 5   litigation.
 6          79.    Plaintiffs’ counsel will vigorously pursue this matter.
 7          80.    Plaintiffs’ counsel will assert, protect, and otherwise represent the members
 8   of the Classes.
 9          81.    The questions of law and fact common to the members of the Classes
10   predominate over questions that may affect individual members of the Classes.
11          82.    Issues of law and fact common to all members of the Classes are:
12                 a. Defendant’s conduct, pattern, and practice as it pertains to delivering text
13                     messages;
14                 b. Defendant’s violations of the TCPA;
15                 c. Defendant’s use of an automatic telephone dialing system as defined by
16                     the TCPA;
17                 d. Whether Defendant’s text messages constitute advertising and marketing
18                     (Telemarketing Class);
19                 e. Defendants’ practice of sending text messages to cellular telephone
20                     numbers after being instructed to stop doing so (Revocation Class); and
21                 f. The availability of statutory penalties.
22          83.    A class action is superior to all other available methods for the fair and
23   efficient adjudication of this matter.
24          84.    If brought and prosecuted individually, the claims of the members of the
25   Classes would require proof of the same material and substantive facts.
26          85.    The pursuit of separate actions by individual members of the Classes would,
27   as a practical matter, be dispositive of the interests of other members of the Classes, and
28   could substantially impair or impede their ability to protect their interests.



                                                   10
      Case 2:19-cv-04950-DGC Document 1 Filed 08/13/19 Page 11 of 16



 1             86.   The pursuit of separate actions by individual members of the Classes could
 2   create a risk of inconsistent or varying adjudications, which might establish incompatible
 3   standards of conduct for Defendant.
 4             87.   These varying adjudications and incompatible standards of conduct, in
 5   connection with presentation of the same essential facts, proof, and legal theories, could
 6   also create and allow the existence of inconsistent and incompatible rights within the
 7   Classes.
 8             88.   The damages suffered by each individual member of the Classes may be
 9   relatively small, thus, the expense and burden to litigate each of their claims individually
10   make it difficult for the members of the Classes to redress the wrongs done to them.
11             89.   The pursuit of Plaintiffs’ claims, and the claims of the members of Classes,
12   in one forum will achieve efficiency and promote judicial economy.
13             90.   There will be little difficulty in the management of this action as a class
14   action.
15             91.   Defendant has acted or refused to act on grounds generally applicable to the
16   members of the Classes, making final declaratory or injunctive relief appropriate.
                                            Count I
17
                           Violation of 47 U.S.C. § 227(b)(1)(A)(iii)
18                           On behalf of the Telemarketing Class
19             92.   Plaintiffs repeat and re-allege each and every factual allegation contained in
20   paragraphs 1-91.
21             93.   A text message is a “call” as defined by the TCPA. See Satterfield v. Simon
22   & Schuster, Inc., 569 F.3d 946, 954 (9th Cir. 2009); Arredondo v. Flexi Corp., No. 5:17-
23   CV-4, 2017 WL 7796192, at *1 (S.D. Tex. Aug. 18, 2017) (“Making a call using an
24   automatic telephone dialing system triggers responsibility under the TCPA regardless of
25   whether the recipient answers. . . . A text message to a cellular telephone qualifies as a
26   ‘call’ for such purposes.”).
27             94.   The TCPA at 47 U.S.C. § 227(b)(1)(A)(iii) makes it “unlawful for any person
28   within the United States . . . to make any call (other than a call made for emergency



                                                   11
      Case 2:19-cv-04950-DGC Document 1 Filed 08/13/19 Page 12 of 16



 1   purposes or made with the prior express consent of the called party) using any automatic
 2   telephone dialing system or an artificial or prerecorded voice . . . to any telephone number
 3   assigned to a paging service, cellular telephone service, specialized mobile radio service,
 4   or other radio common carrier service, or any service for which the called party is charged
 5   for the call . . . .”
 6           95.      47 C.F.R. § 64.1200(a)(2) additionally states, with respect to advertisement
 7   and telemarketing calls—of which Defendant’s text messages to Plaintiffs are—that “[n]o
 8   person or entity may . . . [i]nitiate or cause to be initiated, any telephone call that includes
 9   or introduces an advertisement or constitutes telemarketing, using an automatic telephone
10   dialing system or an artificial or prerecorded voice, to any of the lines or telephone numbers
11   described in paragraphs (a)(1)(i) through (iii) of this section, other than a call made with
12   the prior express written consent of the called party . . . .”
13           96.      Further, 47 C.F.R. § 64.1200(f)(8) defines “prior express written consent” as
14   “an agreement, in writing, bearing the signature of the person called that clearly authorizes
15   the seller to deliver or cause to be delivered to the person called advertisements or
16   telemarketing messages using an automatic telephone dialing system or an artificial or
17   prerecorded voice, and the telephone number to which the signatory authorizes such
18   advertisements or telemarketing messages to be delivered.”
19           97.      Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
20   64.1200(a)(2) by utilizing an automatic telephone dialing system to send an advertising
21   and marketing text message to Plaintiffs’ cellular telephone numbers without prior express
22   consent or prior express written consent.
23           98.      As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
24   C.F.R. § 64.1200(a)(2), Plaintiffs, and the members of the Telemarketing Class, are entitled
25   to damages in an amount to be proven at trial.
26
27
28



                                                    12
      Case 2:19-cv-04950-DGC Document 1 Filed 08/13/19 Page 13 of 16



 1                                            Count II
                                 Violation of 47 U.S.C. § 227(c)(5)
 2
                                On behalf of the Telemarketing Class
 3
 4          99.      Plaintiffs repeat and re-allege each and every factual allegation contained in
 5   paragraphs 1-91.
 6          100.     A text message is a “call” as defined by the TCPA. See Satterfield, 569 F.3d
 7   at 954; Arredondo, 2017 WL 7796192, at *1 (“Making a call using an automatic telephone
 8   dialing system triggers responsibility under the TCPA regardless of whether the recipient
 9   answers. . . . A text message to a cellular telephone qualifies as a ‘call’ for such purposes.”).
10          101.     47 U.S.C. §§ 227(c)(1)-(2) instructed the Federal Communications
11   Commission (“FCC”) to implement rules concerning the need to protect “residential
12   telephone subscribers’ privacy rights to avoid receiving telephone solicitations to which
13   they object,” and to “prescribe regulations to implement methods and procedures for
14   protecting the privacy rights described in such paragraph in an efficient, effective, and
15   economic manner and without the imposition of any additional charge to telephone
16   subscribers.”
17          102.     Among these regulations implemented by the FCC, 47 C.F.R. §
18   64.1200(a)(2) states, with respect to advertisement and telemarketing calls—of which
19   Defendant’s text messages to Plaintiffs are—that “[n]o person or entity may . . . [i]nitiate
20   or cause to be initiated, any telephone call that includes or introduces an advertisement or
21   constitutes telemarketing, using an automatic telephone dialing system or an artificial or
22   prerecorded voice, to any of the lines or telephone numbers described in paragraphs
23   (a)(1)(i) through (iii) of this section, other than a call made with the prior express written
24   consent of the called party . . . .”
25          103.     47 C.F.R. § 64.1200(f)(8) defines “prior express written consent” as “an
26   agreement, in writing, bearing the signature of the person called that clearly authorizes the
27   seller to deliver or cause to be delivered to the person called advertisements or
28   telemarketing messages using an automatic telephone dialing system or an artificial or



                                                    13
      Case 2:19-cv-04950-DGC Document 1 Filed 08/13/19 Page 14 of 16



 1   prerecorded voice, and the telephone number to which the signatory authorizes such
 2   advertisements or telemarketing messages to be delivered.”
 3          104.   The TCPA at 47 U.S.C. § 227(c)(5) states that “[a] person who has received
 4   more than one telephone call within any 12-month period by or on behalf of the same entity
 5   in violation of the regulations prescribed under this subsection may . . . bring in an
 6   appropriate court of that State—(A) an action based on a violation of the regulations
 7   prescribed under this subsection to enjoin such violation, (B) an action to recover for actual
 8   monetary loss from such a violation, or to receive up to $500 in damages for each such
 9   violation, whichever is greater, or (C) both such actions.”
10          105.   Defendant violated 47 C.F.R. § 64.1200(a)(2) and, in turn, 47 U.S.C. §
11   227(c)(5), by utilizing an automatic telephone dialing system to send an advertising and
12   marketing text message to Plaintiffs’ cellular telephone numbers without prior express
13   written consent.
14          106.   As a result of Defendant’s violations of 47 U.S.C. § 227(c)(5) and 47 C.F.R.
15   § 64.1200(a)(2), Plaintiffs, and the members of the Telemarketing Class, are entitled to
16   damages in an amount to be proven at trial.
                                            Count III
17
                           Violation of 47 U.S.C. § 227(b)(1)(A)(iii)
18                            On behalf of the Revocation Class
19          107.   Plaintiffs repeat and re-allege each and every factual allegation contained in
20   paragraphs 1-91.
21          108.   A text message is a “call” as defined by the TCPA. See Satterfield, 569 F.3d
22   at 954; Arredondo, 2017 WL 7796192, at *1 (“Making a call using an automatic telephone
23   dialing system triggers responsibility under the TCPA regardless of whether the recipient
24   answers. . . . A text message to a cellular telephone qualifies as a ‘call’ for such purposes.”).
25          109.   The TCPA at 47 U.S.C. § 227(b)(1)(A)(iii) makes it “unlawful for any person
26   within the United States . . . to make any call (other than a call made for emergency
27   purposes or made with the prior express consent of the called party) using any automatic
28   telephone dialing system or an artificial or prerecorded voice . . . to any telephone number



                                                    14
      Case 2:19-cv-04950-DGC Document 1 Filed 08/13/19 Page 15 of 16



 1   assigned to a paging service, cellular telephone service, specialized mobile radio service,
 2   or other radio common carrier service, or any service for which the called party is charged
 3   for the call . . . .”
 4           110.     Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii) by utilizing an automatic
 5   telephone dialing system to send text messages to Plaintiffs’ cellular telephone numbers
 6   after Plaintiffs revoked consent to receive text messages from Defendant.
 7           111.     As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1)(A)(iii),
 8   Plaintiffs, and the members of the Revocation Class, are entitled to damages in an amount
 9   to be proven at trial.
10                                         Prayer for Relief
11           WHEREFORE, Plaintiffs pray for relief and judgment, as follows:
12           a) Determining that this action is a proper class action;
13           b) Designating Plaintiffs as class representatives under Federal Rule of Civil
14               Procedure 23;
15           c) Designating Plaintiffs’ counsel as class counsel under Federal Rule of Civil
16               Procedure 23;
17           d) Adjudging and declaring that Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii);
18           e) Enjoining Defendant from continuing its violative behavior, including
19               continuing to send text messages to Plaintiffs’ cellular telephone numbers, and
20               to the cellular telephone numbers of members of the Classes;
21           f) Awarding Plaintiffs and the members of the Classes damages under 47 U.S.C. §
22               227(b)(3)(B);
23           g) Awarding Plaintiffs and the members of the Classes treble damages under 47
24               U.S.C. § 227(b)(3)(C);
25           h) Awarding Plaintiffs and the members of the Telemarketing Class damages under
26               47 U.S.C. § 227(c)(5)(B);
27           i) Awarding Plaintiffs and the members of the Telemarketing Class treble damages
28               under 47 U.S.C. § 227(c)(5)(C);



                                                   15
      Case 2:19-cv-04950-DGC Document 1 Filed 08/13/19 Page 16 of 16



 1          j) Awarding Plaintiffs and the members of the Classes reasonable attorneys’ fees,
 2              costs, and expenses under Rule 23 of the Federal Rules of Civil Procedure;
 3          k) Awarding Plaintiffs and the members of the Classes any pre-judgment and post-
 4              judgment interest as may be allowed under the law; and
 5          l) Awarding such other and further relief as the Court may deem just and proper.
 6                                    Demand for Jury Trial
 7          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demands a trial by jury
 8   of any and all triable issues.
 9
            Date: August 13, 2019              /s/ Aaron D. Radbil
10                                             Aaron D. Radbil (pro hac vice application to be
                                               filed)
11                                             Greenwald Davidson Radbil PLLC
12
                                               Counsel for Plaintiffs and the proposed classes
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 16
